     Case: 1:19-cv-04138 Document #: 61 Filed: 08/13/20 Page 1 of 1 PageID #:241

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Tina M. Parente
                               Plaintiff,
v.                                                   Case No.: 1:19−cv−04138
                                                     Honorable Marvin E. Aspen
Fay Servicing, LLC
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 13, 2020:


        MINUTE entry before the Honorable Marvin E. Aspen: Pursuant to the stipulation
of dismissal [60], this case is dismissed with prejudice with each party to bear its own
costs and fees. Civil case terminated. Mailed notice (ags)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
